Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SU et al (3D Registration of the Point Cloud Data Using Parameter Adaptive Super4PCS Algorithm in Medical Image Analysis) in view of WANG et al (Autostereoscopic augmented reality visualization for depth perception in endoscopic surgery).
As per claim 21, Su teaches the claimed “image processing system,” comprising “an acquisition module, a processing module and a display module” (Su, 2.1 System software and hardware components); wherein “the acquisition module is configured to obtain a combination of a volumetric model, a point cloud and other imagery than the model or the point cloud of a body part” (Su, 2.2 Modeling from medical images – data from the Ct and MRI images, the point cloud data from the Kinect); “the processing module is configured to obtain data of fusion of the combination registration algorithms combines the CT scanned medical image and the images collected from the Kinect); “the display module is configured to display the data of the fusion, .

Claims 22-29, 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al in view of Wang, and further in view of LU et al (Point Cloud Registration Algorithm Fusing of Super4PCS and ICP Based on the Key Points) and TOURNIER et al (MRtrix3 : A fast, flexible and open software framework for medical image processing and visualization).

Claim 22 adds into claim 21 “wherein the masking is set on a light component of at least one voxel of the model, wherein coordinates of the at least one voxel are correlated with coordinates of at least one respective point structure of the point cloud” which Su does not explicitly teach.  However, the claimed features of “the masking is set on a light component of at least one voxel of the model” and “coordinates of the at least one voxel are correlated with coordinates of at least one respective point structure of the point cloud” are obvious in the display of voxels which represents the associated point structure of the point cloud (Wang, .3.3. Random-dot mask and 3.3.4. Transparent mask); specifically, Lu teaches “wherein the masking is set on a light component of at least one voxel of the model” (Tournier, figures 2 and 5) and “wherein coordinates of the at least one voxel are correlated with coordinates of at least one respective point structure of the point cloud” (Lu, 2.1 Down Sampling by Using Voxel Grid Method).  Thus, it would have been obvious, in view of Wang, Lu and Tournier, to configure Su’s system as claimed by masking data on the combined object.  The motivation is to enhance depth perception through providing correct occlusion relationships (Wang, .3.3. Random-dot mask and 3.3.4. Transparent mask).

Claim 23 adds into claim 22 “wherein a value of the masking on the at least one voxel comprises being correlated with a value of a light component of the at least one respective point structure of the point cloud” (Lu, 2.1 Down Sampling by Using Voxel Grid Method, equations 1 and 2).
Claim 38 adds into claim 22 “wherein the coordinates of the at least one voxel comprise being identical to the coordinates of the at least one respective point structure of the point cloud” which is only a special case when xmax=xmin, ymax=ymin, zmax=zmin (Lu, equations 1 and 2).

Claim 39 adds into claim 23 “wherein the value of the masking on the at least one voxel comprises being identical to the value of the light component of the at least one respective point structure of the point cloud” which is just a special case when the user selects the adjustable alpha blending (e.g.,Wang, equation 1,  α = 0 then R = O(x,y)).

Claim 24 adds into claim 21 “wherein the display module is configured to highlight changes in shape or structure or position of the body part to facilitate diagnosis by medical staff” (Tournier, figures 2 and 5 – the brightness of light component of at least one voxel of the model is modified with a reference to special characteristics of tissues of the body part).

Claim 25 adds into claim 21 “wherein the processing module is further configured to set or modify brightness of a light component of at least one voxel of the model with reference to a spatial distribution or spectral characteristics of an illuminance of a light source of a camera, or spectral characteristics of tissues of the body part, or relative positions between the light source, the camera and the body part” (Tournier, figures 2 and 5 – the brightness of light component of at least one voxel of the model is modified with a reference to special characteristics of tissues of the body part).

Claim 26 adds into claim 25 “wherein the processing module is configured to validate or modify brightness of a light component of at least one voxel of the model by referencing a correlation between the brightness of the light component of the at least one voxel of the model and brightness of the light component of at least one respective point structure of the point cloud” (Tournier, figures 2 and 5 – the brightness of light component of at least one voxel of the model is modified by referencing a correlation between the brightness of the light component of the at least one voxel of the model and brightness of the light component of at least one respective point structure of the point cloud).

Claim 27 adds into claim 26 “wherein coordinates of the at least one voxel and coordinates of the at least one respective point structure are correlated” (Lu, 2.1 Down Sampling by Using Voxel Grid Method, equations 1 and 2).

Claim 40 adds into claim 27 “wherein the coordinates of the at least one voxel and the coordinates of the at least one respective point structure comprise being identical” (Lu, 2.1 Down Sampling by Using Voxel Grid Method, equations 1 and 2 - when xmax=xmin, ymax=ymin, zmax=zmin).

Claim 29 adds into claim 26 “wherein the processing module is configured to validate or modify brightness of the light component of at least one additional voxel in a neighborhood of the at least one voxel with reference to the brightness of the light component of the at least one voxel” (Tournier, figures 2 and 5; Wang, 3.3.4. Transparent mask - modify brightness of the light component of at least one additional voxel in a neighborhood of the at least one voxel with reference to the brightness of the light component of the at least one voxel (Wang, voxels within masking area of radius r).


Claim 31 adds into claim 29 “wherein the processing module is further configured to perform a first registration of the model referencing the point cloud; further control a surgical robot or an endoscope with reference to the first registration” (Su, Abstract, 2.3 Point cloud registration, figure 7).

Claim 32 adds into claim 31 “wherein the first registration comprises matching of the point cloud with the model to validate or modify the model or obtain a position of the body part” (Su, 2.3 Point cloud registration, figure 7).

Claim 33 adds into claim 31 “wherein the processing module is configured to, referencing the other imagery, perform a second registration of the model comprising validating or modifying data of the model or obtaining a position of the body part; further control the surgical robot or the endoscope with reference to the second registration” (Su, 2.3 Point cloud registration, figure 7).

Claim 34 adds into claim 31 “wherein the processing module is configured to obtain a data set of features of or markings on one or more of the point cloud, the model and the other imagery; wherein the display module is configured to: obtain a second fusion of the data set with one or more of the point cloud, the model and the other imagery, or obtain a second masking, with the data set, on one or more of the point cloud, the model and the other imagery; display the second fusion or the second masking” (Su, Figure 7 – (a)-(c) for main view as first fusion and (d)-(f) for top view as second fusion).

Claim 35 adds into claim 34 “wherein the processing module is configured to conduct a third registration of the model with reference to the data set including validating or modifying the model, or obtaining a position of the body part; further control the surgical robot or the endoscope with reference to the third registration” (Su, 2.3 Point cloud registration and figure 7).

Claim 36 adds into claim 21 “wherein the other imagery comprise image captured with an optical lens, or and data of CT, or data of MRI, or data of PET, or data of and ultrasonic” (Su, Abstract).

Claim 37 adds into claim 21 “wherein the processing module is further configured to set a difference between a hue of a light component of a first voxel of the model of a tissue and a hue of the light component of a second voxel of the model of the tissue to be less than a first threshold” (Tournier, figures 2 and 5 – the first threshold can be set a maximum large value).

Claim 28 adds into claim 37 “wherein the processing module is configured to validate or modify a hue of the light component of the at least one voxel of the model causing a difference between a H value in HSV color space of the hue of the light component of the at least one voxel and a H value of a hue of the light component of at least one the respective point structure to be less than a second threshold” (Tournier, figures 2 and 5 – the second threshold can be set to a maximum large value).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the “fusion of the combination” or the “masking on the model or the other imagery with point cloud,” there is unclear as how the fusion or the masking are performed, or how the data of volumetric model (page 8, lines 16-20) and the point cloud (page 10, lines 12-28) are combined, or masked properly using the image registration (i.e., the process of systematically placing separate images in a common frame of reference so that the information can be optimally integrated or compared).  The Specification states on pages 4-5, “The next step may comprise assigning or modifying luminance and color values of each voxel, representative of a spot of a tissue, referencing the spectral characteristics of the tissue and of the light source by which the tissue is to be illuminated;” it is unclear as to whether the voxels of the claimed model are being assigned values which depend upon the illumination of tissue by the claimed camera.  Furthermore, it is unclear as what is the meaning of the “first and second” thresholds (page 4, line 24; page 5, line 4; page 8, line; page 9, lines 1-2, 18, 26) used to modify the brightness/hue of the light component of the voxel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29, 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “the processing module is configured to obtain data of fusion of the combination or data of masking on the model or the other imagery with the point cloud” (lines 4-6) is unclear as to its proper antecedent basic as which data obtained in the acquisition model (i.e., a combination of a volumetric model, a point cloud and other imagery than the model or the point cloud of a body part); “the model” (line 4) is unclear as to its proper antecedent basic as whether it indicates “a volumetric model” (line 3); similarly, “the model” (lines 6 and 8) is unclear as to its proper antecedent basic as whether it indicates “a volumetric model” (line 3); and “the point cloud of a body part” (line 4) is unclear as whether it indicates “a point cloud” (lines 3-4).
In claim 22, “point structure” (lines 3-4) is unclear as what it means.
In claim 25, “spatial distribution” (lines 3-4), and “spectral characteristic” (line 4), and “spectral characteristic” (line 5) are unclear as how they are defined or derived to use.
In claim 28, “a second threshold’ is unclear as how it is defined or related the hue of light component of the at least one voxel.
In claim 31, “the point cloud” (lines 2-3) is unclear to its proper antecedent basic as whether it indicates “a point cloud” (lines 3-4, claim 21) or “the point cloud of a body part” (claim 21, line 4).
In claim 37, “a first threshold” (line 4) is unclear as how it its related to the hue of a light component.
The remaining claims are rejected because they are dependent upon the rejected claims.

Due to new ground of the rejection, this action has been made NON-FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616